Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Argument
1.	This communication is in response to applicant's 01/05/2022 Amendment in the application of Bajko for the "WI-FI MEASUREMENT REPORT ENHANCEMENT TECHNIQUES" filed 09/30/2020.  This application is a continuation of 15/974,470, filed 05/08/2018, now U.S. Patent US#10,805,819 which claims Priority from Provisional Application 62503368, filed 05/09/2017.  The amendment and response has been entered and made of record.  Claim 7 has been canceled and claims 1-4, 8-10, 16-18, 20 have been amended.  Claims 1-6, 8-20 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s disclosure in all aspects.  In addition, the Applicant has not argued any narrower interpretation of the claim limitations, nor amended the claims significantly enough to construe a narrower meaning to the limitations. Since the claims breadth allows multiple interpretations and required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. The Examiner has interpreted the claims in parallel to the Applicant in the response and reiterates the need for the Applicant to distinctly define the claimed invention.

In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.        Claims 1-6, 9-14, 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Brien et al. (US#9,467,818) in view of Meylan et al. (US#8,995,407).  
see Figs. 1-2: WAP hosting one or more wireless networks), the requesting station comprising: one or more processors configured to: generate a measurement report request along with a request for a last measurement report indication (Figs. 1, 4; Col. 2, lines 10-24; 51-67 & Col. 4, line 65 to Col. 5, line 14 & Col. 8, lines 39-61: generating a first/second management frame corresponding to the first/second wireless network; as shown, a beacon message 115 has been broadcast from the WAP 120), wherein a last measurement report indication identifies a last one of one or more radio management frames encoding a measurement report (Figs. 3A-B; Col. 2, lines 51-67; Col. 6., lines 59-66 & Meyland et al: Col. 8, lines 1-9); and encode the measurement report request along with the request for the last measurement report indication in a radio management frame (Figs. 3A-B; Col. 6., lines 59-66: information element is encoded in a management frame e.g., a beacon or probe response); one or more transmitters to transmit the encoded radio management frame (Fig. 2; Col. 2; lines 51-67 & Col. 4, lines 29-67: the access point may encode device-specific information in an information element broadcast as part of a basic service set (BSS) beacon of a wireless interface on an access point. Management or beacon frames allow hosts to obtain information used to send a request to attach to the wireless network, e.g., to obtain information used to generate a Dynamic Host Configuration Protocol (DHCP) request for an internet protocol address); and one or more memories to store one or more instructions and data which when executed by the one or more processors implement data link layer control including generation of the measurement report request (Fig.1-2; Col. 4, line 65 to Col. 5, line 14: host station may send a probe request, which results in the wireless access point generating a response which includes the information element used to identify a given access point 120). 
 It's noted that the beacon frame is one of management frames in IEEE 
 However, O’Brien does not disclose expressly the last measurement report indication.  In the same field of endeavor, Meylan et al. (US#8,995,407) teaches for a wireless device may use a function that provides beacon-related information to determine, based on one or more input parameters, the beacon transmission parameters (e.g., channel and/or timing) of the next beacon or beacons that will be transmitted.  The input parameters may include, for example, the beacon transmission parameters of the last beacon that was received, the current time, some other suitable parameter, or some combination of these parameters (Fig. 3; Col. 8, lines 1-9: measurement report request included with a last measurement report indication request).
Regarding claims 2, 10, the reference further teach wherein generate the measurement report request along with a measurement report response duration request; and the last O’Brien et al.: Figs. 3A-B; Col. 2, lines 51-67; Col. 6., lines 59-66 & Meyland et al: Col. 8, lines 1-9).  
Regarding claims 3, the reference further teach wherein the last beacon report indication request is encoded as a given sub-element with a length field of one (1) of the beacon report request (O’Brien et al.: Figs. 3A-B; Col. 6., lines 59-66).
Regarding claims 5, the reference further teach wherein the requesting station comprises an AP (O’Brien et al.: see Fig. 1 for WAP 120).
Regarding claim 6, the reference further teach wherein the measurement report request comprises one of a beacon report, a spectrum report, a radio measurement report, a neighbor measurement report, a channel measurement report, and a transmit stream measurement report (O’Brien et al.: Col. 2, lines 51-67: beacon frame is used by wireless devices to identify a network configured on the wireless access point).
Regarding claim 11, the reference further teach wherein the last measurement report indication is encoded in a field of the given report element (O’Brien et al: Figs. 3A-B; Col. 6., lines 59-66.  Meylan et al.: Figs. 5-6; Col. 12, lines 44 plus).
Regarding claim 12, the reference further teach wherein the last measurement report indication is encoded in a field of a report of the radio management frame (O’Brien et al.: Figs. 3A-B; Col. 6., lines 59-66. Meyland et al: Col. 8, lines 1-9).
Regarding claim 13, the reference further teach wherein each report element in the one or more radio management frames includes a field configurable to encode the last measurement report indication (O’Brien et al.: Figs. 3A-B; Col. 6., lines 59-66 & Col. 4, line 65 plus. Meyland et al: Col. 8, lines 1-9).  
O’Brien et al.: Figs. 3A-B; Col. 6., lines 59-66.  Meylan et al.: Figs. 5-6; Col. 12, lines 44 plus).
Regarding claims 16-19, they are method claims corresponding to the apparatus claims above.  Therefore, claims 16-19 are analyzed and rejected as previously discussed in paragraph above with respect to claims above.
One skilled in the art would have recognized the need for effectively and efficiently identifying a wireless access point device using beacon messages and probe responses, and would have applied Meylan’s novel use for the beacon intervals assigned to the access device into O’Brien' s techniques for identifying a wireless access point hosting one or more wireless networks utilizing management frames .  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Meylan’s neighbor discovery in a wireless system into O’Brien's method and apparatus for identifying WAP using beacon frames with the motivation being to provide a method and apparatus for the wi-fi measurement report enhancement techniques.

Allowable Subject Matter
7.	Claims 8, 15, 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein one or more receivers to receive one or more radio management frames: and the one-or more processors that execute instructions further to decode the received one or more radio management frames including one 
Double Patenting

9.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by
canceling or amending the conflicting claims so they are no longer coextensive in scope. The
filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35
U.S.C. 101.

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
11.	Claims 1-6, 8-20 of the present application Serial No. 17/039,645 (hereinafter Application ‘645) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,805,819 (hereinafter patent ‘819) since the claim, if allowed, would improperly extend the "right to exclude" already granted in the patent.  	
 	The claims are identical and they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent, since the patent and the application are claiming common subject matter.  They are not patentably distinct from each other because the claims are equivalent in scope and embodiment, and the claims is equivalent in functioning.  All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language.  Additionally, the functional language, scope and embodiment reflects identical operation, purpose, application, and environment.  	
With respect to the specific limitations, the combination of claims 1-27 of patent ‘819 are equivalent to the pending claims 1-6, 8-20 of Application ‘645 for a system and apparatus for identifying a wireless access point device using beacon messages and probe responses.  
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
13.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.

Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

14.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
15.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
16.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-

Mphan
Feb. 09, 2022
/MAN U PHAN/Primary Examiner, Art Unit 2477